Citation Nr: 1119839	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-42 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder due to alcohol and substance abuse.

2.  Entitlement to service connection for alcohol and substance abuse.



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1979 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Regional Office (RO) in Louisville, Kentucky.  That decision denied entitlement to service connection for an acquired psychiatric/mental disorder (claimed as depression and bipolar disorder) and for alcohol and substance abuse.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  In light of this holding and the fact that the Veteran has been diagnosed with several psychiatric disorders, including depression with polysubstance abuse, alcohol abuse, and adjustment disorder with depressed mood, the issue has been characterized as service connection for an acquired psychiatric disorder, to include depression and bipolar disorder due to alcohol abuse, as well as entitlement to service connection for alcohol and substance abuse.

The Board also notes that the Veteran had requested a hearing before the Board at the RO in a November 2009 VA Form 9.  A hearing was scheduled in January 2011, but the RO learned that the Veteran was hospitalized during that time and rescheduled the hearing in March 2011.   However, prior to that hearing, the Veteran called the RO in March 2011 and reported that he had transportation problems and wanted the hearing to be rescheduled.  He stated that he would still try to attend the March 2011 hearing, but he failed to appear.  Another hearing was scheduled in April 2011 of which the Veteran was notified in a March 2011 letter.  Nevertheless, the Veteran also failed to report for the hearing.  He not offered any explanation as to why he was unable to appear for the April 2011 hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a June 2009 VA outpatient treatment record, the Veteran reported that he had filed a claim for benefits with the Social Security Administration (SSA).  However, it does not appear that any attempt has been made to obtain a copy of the SSA decision to grant or deny benefits or the records upon which a decision was based.  The Board is also unable to ascertain whether his SSA records pertain to the claimed disorders currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did not include obtaining SSA records where VA had a copy of the decision, and there was no evidence that the decision addressed the disability at issue in the appeal).  Therefore, efforts to obtain the Veteran's SSA records should be made pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

In addition, the Veteran has contended that has been dependent on alcohol and drugs since service.  He has also stated that he is depressed and alleges to be diagnosed with bipolar disorder.  The Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty and not the result of the veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  Although service connection may be granted for alcoholism where it is shown to be secondary to a service-connected disorder, service connection may not be granted for primary alcoholism or an alcoholic or drug-related disorder. 38 C.F.R. § 3.310(a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

The Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  In addition, the Federal Circuit found that 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol-abuse or drug-abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess. Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

The case must be remanded for the RO to properly develop the Veteran's claims under the theory that his alcohol and drug addiction is secondary to his psychiatric disorders that began during or as a result of service, to include provision of a VA examination and a medical opinion.

VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under the statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.    On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, an August 1980 service treatment record indicates that the Veteran was sent for detoxification due to uncontrolled behavior in the barracks.  However, as there were no withdrawal symptoms, the Veteran was not a candidate for detoxification.  The Veteran's service was honorable; however, his DD Form 214 also reflects that the separation authority was Army Regulation AR 635-200 CHAP 9, and the narrative reason for his separation that appears on the DD 214 is "ALCOHOL OR OTHER DRUG ABUSE." Post-service VA medical records further show diagnoses of alcohol dependence and cocaine abuse, as well as depressive disorder, adjustment disorder ,and possible bipolar disorder.   However, the claims file does not contain a medical opinion addressing the etiology of any of these disorders.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any and all psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The RO or AMC should undertake appropriate development of any outstanding medical records pertaining to treatment or evaluation of the Veteran's psychiatric disorder, to include any relevant VA treatment records that are not already of record.  

3.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should indicate in the examination report whether he or she reviewed the claims file.  

The examiner should identify all current psychiatric diagnoses.  For each diagnosis identified, he or she should state when the disorder likely manifested.  The examiner should also opine as whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should further discuss whether any substance abuse problems in service were indicative of a psychiatric disorder at that time.  In addition, he or she should comment as to whether it is at least as likely as not that the Veteran's substance abuse is caused by or a symptom of a psychiatric disorder (as opposed to being due to willful wrongdoing).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  To help avoid future remand, the RO or AMC must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO or AMC should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the RO or AMC should furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



